           Case 1:21-cv-05205-LGS Document 46 Filed 09/07/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 SAMSUNG ELECTRONICS CO., LTD.,
 and SAMSUNG ELECTRONICS
 AMERICA, INC.,                                     Civil Action No. 1:21 Civ. 05205 (LGS)

                   Plaintiffs,

 v.

 SOLAS OLED LTD. and NEODRON
 LTD.,

                  Defendants.

           XXXXXXXXXXXX ORDER GRANTING PLAINTIFFS’ PENDING
           [PROPOSED]
       MOTIONS TO SEAL AND GOVERNING THE PROCEDURE TO SEAL
      CONFIDENTIAL INFORMATION IN DOCUMENTS FILED IN THIS CASE

         Plaintiffs Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc.,

(collectively “Samsung Electronics”) having moved to redact limited portions of its Amended

Complaint and one associated exhibit (Dkt. 33) and a blackline of its Amended Complaint to its

initial Complaint (Dkt. 38), and the Court having reviewed the motion and supporting materials

and having found sufficient cause under Federal Rule of Civil Procedure 5.2, and also having

ordered the Parties to propose an order governing the sealing of confidential information going

forward (Dkt. 43), and the Parties having conferred and proposed the following order, it is

hereby

         ORDERED that Samsung Electronics’ motions to partially redact its documents (Dkts.

33, 38) are granted and the unredacted version of the Amended Complaint (Dkt. 36) and the

unredacted blackline of its Amended Complaint to its initial Complaint (Dkt. 40) may be

maintained under seal.

         IT IS FURTHER ORDERED that the Parties may file documents in this proceeding

under seal without further motions to do so, provided that within seven days the party filing a
          Case 1:21-cv-05205-LGS Document 46 Filed 09/07/21 Page 2 of 2




document under seal shall, for each document so filed, publicly file a (i) slip sheet indicating that

the document shall be maintained entirely under seal; or (ii) version of the document with only

confidential information redacted.

       IT IS FURTHER ORDERED that unless the document the party is proposing to maintain

under seal or the redacted portions of the document include only information previously sealed

or redacted in this case, the parties must file with the slip sheet or redacted document a public

motion or letter-motion articulating the basis for its new sealings or redactions and, in the case of

redactions, providing a copy of the document with all redactions highlighted, which highlighted

document may itself be filed under seal.

       IT IS FURTHER ORDERED that any party objecting to any sealing or redaction shall

within seven days file a response stating its objection, to which the party propounding the sealing

or redactions shall have seven days to respond.



                 7 2021
Dated: September __,
       New York, NY                           SO ORDERED:


                                                              LORNA G. SCHOFIELD
                                                             United States District Judge




                                                  2
